Talmadge, J.
(dissenting) — The majority finds Child Protective Services (CPS) of the Department of Social and Health Services (DSHS) owed a duty not only to the child victims of alleged physical or sexual abuse but also to a parent accused of such abuse to “properly” investigate the circumstances of the abusive conduct. Despite court decisions removing the child victims from the home of the abusive parent, the majority believes the requirement of proximate cause as to DSHS and CPS is satisfied. The majority’s opinion only further confuses the question of the duty owed by the State and its officers when conducting child abuse investigations. The majority opinion also contradicts prior case law on proximate cause in a civil case of this nature. I respectfully dissent.
A. Duty to Alleged Abusers
The starting place for our analysis of the State’s potential liability to Tyner is the duty the State owes, if any, to alleged child abusers. The majority cites RCW 26.44.050 and makes passing reference to chapters 13.34 RCW, 26.44 RCW, and 74.13 RCW, Majority at 77 n.3, when it agrees with the Court of Appeals below that CPS’s duty to investigate alleged physical or sexual abuse runs not only to the child victims of such abuse but also to the victims’ parents accused of perpetrating the abuse. Our case law concerning the State’s liability for failing to properly investigate allegations of child abuse has been hopelessly imprecise; the majority opinion today only exacerbates such imprecision.
*90The majority fails to carefully review the statutes imposing on CPS the duty to investigate allegations of physical or sexual abuse of children. The purpose of Washington child abuse statutes is to protect the child. This duty arises out of the State’s parens patriae right and responsibility to intervene to protect the child, which does not run to the parents because they are adults. In In re Welfare of Sumey, 94 Wn.2d 757, 762-63, 621 P.2d 108 (1980), we specifically noted the constitutional right of parents to raise and nurture their children; however, even that powerfully instinctive and constitutional right must yield to the State’s duty to protect our children’s well-being. We said:
The parents’ constitutional rights, however, do not afford an absolute protection against State interference with the family relationship. Although “[h]istorically, the natural parent’s right to custody of a child . . . [was considered to be] absolute, barring a showing of unfitness . . . [g]rowing concern for the welfare of the child and the disappearance of the concept of the child as property has led to a gradual modification in judicial attitude.” In re Becker, 87 Wn.2d 470, 477, 553 P.2d 1339 (1976). It is now well established that when parental actions or decisions seriously conflict with the physical or mental health of the child, the State has a parens patriae right and responsibility to intervene to protect the child.
Sumey, 94 Wn.2d at 762 (alterations in original).9
We have found the State may be civilly liable when it breaches a duty created by statute, but we have taken care to predicate that duty upon the statutory obligation created by the Legislature. McKinney v. State, 134 Wn.2d 388, 396, 950 P.2d 461 (1998). A careful review of Washington’s statutory protections for children is, therefore, imperative to understanding the scope of the duty, if any, owed by the State and its officers when investigating child abuse.
*91Protective provisions for Washington’s children are found in three separate sections of Washington law. Unfortunately, the majority quotes only brief excerpts from the intent sections of these three critical statutory sequences, which is not enough to convey the precise intent of the Legislature. On closer inspection, the complete intent sections clearly delineate a legislative intent to make the interests of abused or neglected children greater than the interests of their alleged abusers. RCW 13.34.020 states:
The legislature declares that the family unit is a fundamental resource of American life which should be nurtured. Toward the continuance of this principle, the legislature declares that the family unit should remain intact unless a child’s right to conditions of basic nurture, health, or safety is jeopardized. When the rights of basic nurture, physical and mental health, and safety of the child and the legal rights of the parents are in conflict, the rights and safety of the child should prevail. In making reasonable efforts under this chapter, the child’s health and safety shall be the paramount concern. The right of a child to basic nurturing includes the right to a safe, stable, and permanent home and a speedy resolution of any proceeding under this chapter.
(Emphasis added.) Moreover, RCW 26.44.010 again makes clear that the impetus behind child abuse reporting statutes is to safeguard the general welfare of the children:
The Washington state legislature finds and declares: The bond between a child and his or her parent, custodian, or guardian is of paramount importance, and any intervention into the life of a child is also an intervention into the life of the parent, custodian, or guardian; however, instances of nonaccidental injury, neglect, death, sexual abuse and cruelty to children by their parents, custodians or guardians have occurred, and in the instance where a child is deprived of his or her right to conditions of minimal nurture, health, and safety, the state is justified in emergency intervention based upon verified information; and therefore the Washington state legislature hereby provides for the reporting of such cases to the appropriate public authorities. It is the intent of the legislature that, as a result of such reports, protective services shall be *92made available in an effort to prevent further abuses, and to safeguard the general welfare of such children [;] . . .
(Emphasis added.) Finally, RCW 74.13.010, which sets forth the obligation of DSHS to create an appropriate child welfare system, makes clear the State’s duty runs to the children:
The purpose of this chapter is to safeguard, protect and contribute to the welfare of the children of the state, through a comprehensive and coordinated program of public child welfare services providing for: Social services and facilities for children who require guidance, care, control, protection, treatment or rehabilitation; setting of standards for social services and facilities for children; cooperation with public and voluntary agencies, organizations, and citizen groups in the development and coordination of programs and activities in behalf of children; and promotion of community conditions and resources that help parents to discharge their responsibilities for the care, development and well-being of their children.
(Emphasis added.)
The majority has not reviewed the legislative history of these enactments; yet that history reveals an intent to focus on the welfare of child victims, rejecting the creation of a general duty to parents, which the majority now creates by judicial action. For example, in 1987 the Legislature amended RCW 13.34.020 by removing the phrase “in the absence of compelling evidence to the contrary’ and inserting the phrase “unless a child’s right to conditions of basic nurture, health, or safety is jeopardized. When the rights of basic nurture, physical and mental health, and safety of the child and the legal rights of the parents are in conflict, the rights and safety of the child should prevail.” Laws of 1987, ch. 524, § 2 (emphasis added). The final bill report for Second Substitute Senate Bill 5659, whose enactment followed the Eli Creekmore tragedy in Snohomish County, made this direction unambiguous:
The intent language of the child abuse chapter is clarified regarding the paramount goal of CPS to protect a child’s right to safety. The rights of basic nurture mental and physical safety *93of a child must prevail when they conflict with the legal rights of the parents.
(Emphasis added.) The Legislature again amended that statute in 1998, adding the phrase “[i]n making reasonable efforts under this chapter, the child’s health and safety shall be the paramount concern.” Laws of 1998, ch. 314, § 1 (emphasis added). Both of these amendments clearly indicate the child’s health and welfare were of primary concern to the Legislature, not the parents’ interest.
Despite its selected references to the statutory intent provisions in chapters 13.34 RCW, 26.44 RCW, and 74.13 RCW, the majority discerns a duty owed by the State to alleged abusers with respect to child abuse investigations. No language in any of these statutory provisions even hints at such a general duty.
More troubling yet is the majority’s failure to discuss the specific statutory provisions that afford parents and others suspected of child abuse and neglect due process rights with regard to CPS investigations. Beginning as early as 1985, the Legislature recognized such rights:
The legislature finds parents and children often are not aware of their due process rights when agencies are investigating allegations of child abuse and neglect. The legislature reaffirms that all citizens, including parents, shall be afforded due process, that protection of children remains the priority of the legislature, and that this protection includes protecting the family unit from unnecessary disruption. To facilitate this goal, the legislature wishes to ensure that parents and children be advised in writing and orally, if feasible, of their basic rights and other specific information as set forth in this act, provided that nothing contained in this act shall cause any delay in protective custody action.
Laws of 1985, ch. 183, § 1. RCW 26.44.100 was substantially amended in 1997 to add the following language:
(2) The department shall notify the alleged perpetrator of the allegations of child abuse and neglect at the earliest possible point in the investigation that will not jeopardize the safety and protection of the child or the investigation process.
*94Whenever the department completes an investigation of a child abuse or neglect report under chapter 26.44 RCW, the department shall notify the alleged perpetrator of the report and the department’s investigative findings. The notice shall also advise the alleged perpetrator that:
(a) A written response to the report may be provided to the department and that such response will be filed in the record following receipt by the department;
(b) Information in the department’s record may be considered in subsequent investigations or proceedings related to child protection of child custody;
(c) There is currently information in the department’s record that may be considered in determining that the person is disqualified from being licensed to provide child care, employed by a licensed child care agency, or authorized by the department to care for children; and
(d) A person who has demonstrated a good-faith desire to work in a licensed agency may request an informal meeting with the department to have an opportunity to discuss and contest the information currently in the record.
(3) The notification required by this section shall be made by regular mail to the person’s last known address.
(4) The duty of notification created by this section is subject to the ability of the department to ascertain the location of the person to be notified. The department shall exercise reasonable, good-faith efforts to ascertain the location of persons entitled to notification under this section.
Laws of 1997, ch. 282, § 2. Moreover, RCW 26.44.100 was again amended in 1988 to expressly afford an alleged abuser the right to seek review of any finding of abuse. The Legislature enacted a new section, RCW 26.44.125, to articulate this right of review:
(1) A person who is named as an alleged perpetrator after October 1, 1998, in a founded report of child abuse or neglect has the right to seek review and amendment of the finding as provided in this section.
(2) Within twenty calendar days after receiving written *95notice from the department under RCW 26.44.100 that a person is named as an alleged perpetrator in a founded report of child abuse or neglect, he or she may request that the department review the finding. The request must be made in writing. If a request for review is not made as provided in this subsection, the alleged perpetrator may not further challenge the finding and shall have no right to agency review or to an adjudicative hearing or judicial review of the finding.
(3) Upon receipt of a written request for review, the department shall review and, if appropriate, may amend the finding. Management level staff within the children’s administration designated by the secretary shall be responsible for the review. The review must be conducted in accordance with procedures the department establishes by rule. Upon completion of the review, the department shall notify the alleged perpetrator in writing of the agency’s determination. The notification must be sent by certified mail, return receipt requested, to the person’s last known address.
(4) If, following agency review, the report remains founded, the person named as the alleged perpetrator in the report may request an adjudicative hearing to contest the finding. The adjudicative proceeding is governed by chapter 34.05 RCW and this section. The request for an adjudicative proceeding must be filed within thirty calendar days after receiving notice of the agency review determination. If a request for an adjudicative proceeding is not made as provided in this subsection, the alleged perpetrator may not further challenge the finding and shall have no right to agency review or to an adjudicating hearing or judicial review of the finding.
(5) Reviews and hearings conducted under this section are confidential and shall not be open to the public. Information about reports, reviews, and hearing may be disclosed only in accordance with federal and state laws pertaining to child welfare records and child protective services reports.
(6) The department may adopt rules to implement this section.
Laws of 1998, ch. 314, § 9.
What is readily apparent from this review of the Legislature’s enactments is that the Legislature did not create a general duty for the State to alleged abusers with regard to *96child abuse investigations by DSHS and CPS. The Legislature said expressly that children’s rights are paramount. It recognized the need for due process for individuals found to be abusers. But the Legislature did not establish a general duty running from the State to alleged abusers, as the majority incorrectly concludes.
Our case law involving the duty of the State and its officers in child abuse investigations is largely imprecise. We have held a duty to investigate exists; the breach of such a duty can result in civil liability for the State, but not the individual caseworkers. See Babcock v. State, 116 Wn.2d 596, 620-21, 809 P.2d 143 (1991). In Babcock the duty arose when CPS caseworkers negligently investigated abuse and the children were placed in a foster home where they were sexually abused. Yet we have also specifically held the purpose of Washington’s child abuse reporting laws is to protect the children, and those laws create no rights for abusers. As we stated in State v. Warner, 125 Wn.2d 876, 891, 889 P.2d 479 (1995):
Even under the old negligence per se doctrine, a person can only borrow a statutory duty of care to show negligence if the harm that occurs is the type of harm that statute is designed to prevent and the person claiming it is in the class of persons the statute is designed to protect. Herberg v. Swartz, 89 Wn.2d 916, 923, 578 P.2d 17 (1978). That is not the case here. The reporting statute [RCW 26.44.030] is designed to secure prompt protection and/or treatment for the victims of child abuse. The class of persons it is designed to protect is the victims, not the abusers. Thus, Warner cannot use the statute to establish negligence on the part of the State.
(Emphasis added.) The majority’s view cannot be reconciled with Warner’s.
A number of Court of Appeals cases have also discussed the duty of the State and its officers to properly investigate abuse. In Favors v. Matzke, 53 Wn. App. 789, 770 P.2d 686, review denied, 113 Wn.2d 1033, 784 P.2d 531 (1989), foster parents brought a negligence action against the State claiming CPS caseworkers owed them a duty to explain the *97consequences of a polygraph test administered in the course of a child abuse investigation. The Court of Appeals noted the statutory duty in a child abuse investigation was owed to the children and declined to find any duty owed by the State to the alleged abusers. In Lesley v. Department of Soc. & Health Servs., 83 Wn. App. 263, 921 P.2d 1066 (1996), review denied, 131 Wn.2d 1026, 939 P.2d 216 (1997), however, the Court of Appeals found the State owed a duty based on RCW 26.44.050 to properly investigate child abuse; the court found the duty ran to alleged abusers in a case where CPS caseworkers mistook Mongolian spots, a common African-American birthmark, for bruising. See also Yonker v. Department of Soc. & Health Servs., 85 Wn. App. 71, 930 P.2d 958 (duty owed to alleged abuser where caseworker’s allegedly negligent investigation resulted in dependency filing), review denied, 132 Wn.2d 1010, 940 P.2d 655 (1997); Gilliam v. Department of Soc. & Health Servs., 89 Wn. App. 569, 950 P.2d 20, review denied, 135 Wn.2d 1015, 960 P.2d 937 (1998).
Unfortunately, these cases do not carefully analyze the statutory provisions previously enumerated. Moreover, Lesley’s reliance on RCW 26.44.050 is misplaced. RCW 26.44.050 merely states:
Upon the receipt of a report concerning the possible occurrence of abuse or neglect, the law enforcement agency or the department of social and health services must investigate and provide the protective services section with a report in accordance with chapter 74.13 RCW, and where necessary to refer such report to the court.
RCW 74.13.031(3) describes the duties of DSHS as follows:
Investigate complaints of any recent act or failure to act on the part of a parent or caretaker that results in death, serious physical or emotional harm, or sexual abuse or exploitation, or that presents an imminent risk of serious harm, and on the basis of the findings of such investigation, offer child welfare services in relation to the problem to such parents, legal custodians, or persons serving in loco parentis, and/or bring the situation to the attention of an appropriate court, or another *98community agency: PROVIDED, That an investigation is not required of nonaccidental injuries which are clearly not the result of a lack of care or supervision by the child’s parents, legal custodians, or persons serving in loco parentis. If the investigation reveals that a crime against a child may have been committed, the department shall notify the appropriate law enforcement agency.
These statutory provisions offer scant support for the majority’s view today or the Court of Appeals opinions noted above, particularly in light of the appellate court’s failure to analyze legislative intent sections in chapters 13.34 RCW, 26.44 RCW, and 74.13 RCW, and the court’s failure to discuss RCW 26.44.100.
The area of child abuse investigations is replete with specific statutory directives. Consistent with our holding in McKinney, the duty of the State and its officers should be predicated upon the terms of such statutes. In light of the plain statutory intent of chapters 13.34 RCW, 26.44 RCW, and 74.13 RCW, I would hold the State owes a duty to the victims of alleged physical or sexual abuse to properly investigate such abuse. The State’s duty to alleged abusers is narrower and appropriately described in RCW 26.44.100 and .125. The State must advise the alleged abuser of the allegations of abuse and of any official findings. The alleged abuser must be afforded an opportunity to provide correct information and secure administrative and/or judicial review. Implicit in such a duty is the obligation of the State and its officers to act in good faith in conducting an investigation. Moreover, as this specific duty to alleged abusers arose with the 1997 enactment of amendments to RCW 26.44.100 and the enactment of RCW 26.44.125, the duty should apply to conduct occurring after the effective date of the 1997 legislation.
To hold the State and its officers to a general duty to the alleged perpetrators of abuse, as the majority does, creates an extraordinarily difficult conflict for the State and its officers in light of the statutory directives. We ask CPS to be aggressive about dealing with issues of child abuse to *99protect the children. At the same time, we ask CPS to be sensitive to the interests of the parents, who in some instances may themselves be the perpetrators of the abuse.10 This dual duty chills and inevitably deters a caseworker from the paramount goal of protecting children from physical abuse and neglect. We cannot reasonably ask the State and CPS to serve two masters. The paramount duty in child abuse investigations is owed to the children who are at risk. If the Legislature feels that a general duty beyond the terms of RCW 26.44.100 and .125 should be owed to alleged abusers, then the Legislature should so provide. It has not done so. We should not create such a duty by judicial fiat.11 B. Proximate Cause
Apart from the question of duty, the majority errs in its treatment of proximate cause. The majority sets forth the factual basis for its opinion but neglects to mention several factors of particular significance with respect to proximate cause. Allegations of physical and sexual abuse by Tyner against his two minor children emerged in early 1993. On January 11, 1993, the four-year-old son reported to his mother, Tyner’s wife, that Tyner sometimes pulled the child’s penis too hard and poked his finger in the child’s bottom. The Tyners confronted the children that night; both children denied Tyner had touched their private parts. Unbeknownst to Tyner, Mrs. Tyner called his mother to see if he had been sexually abused as a child. The next day, Mrs. Tyner reported her concerns to the Harborview Sexual *100Assault Center (Harborview). Harborview referred the case to CPS, which assigned the case to caseworker Bill Mix.
On January 12, 1993, Mix interviewed Mrs. Tyner and the children at the children’s school. Mix believed the children seemed overly scared of talking with him. Mix interviewed Tyner by phone later that same day. On January 13, 1993, Mrs. Tyner took the children to their family pediatrician, Dr. Hyde, who found no obvious signs of physical abuse. However, Dr. Hyde recommended Tyner have only supervised visitation with the children.
On January 15, 1993, Mrs. Tyner sought an ex parte protective order in the Bung County Superior Court. Mix provided a written declaration in support of the petition for protection. At the conclusion of the proceeding, the court entered an order prohibiting contact between Tyner and the children. Thereafter, on January 27, 1993, the trial court conducted an adversarial hearing on the original protective order. After hearing from both sides, the trial court ordered the prohibition on contact to remain in effect.
In the meantime, Mix asked Tyner to be evaluated by Harborview, but Tyner refused on the advice of counsel. Tyner provided a list of character witnesses to Mix, but Mix did not interview those character witnesses.12 On January 26, 1993, CPS filed a dependency petition. On January 29, 1993, pursuant to statute, the court held an adversarial shelter care hearing and subsequently placed the children with Mrs. Tyner, subject to State supervision. The court found the children would be harmed if unsupervised contact with Tyner were permitted. Consequently, it ordered Tyner to complete a sexual deviancy evaluation. The children were to be evaluated at Harborview.
In February 1993, Mrs. Tyner filed a petition for dissolution of marriage. On February 5,1993, the trial court in the dissolution action issued its own protective order, approved by both attorneys, which continued in force all of the provisions of the January 27 protective order.
*101On March 2, 1993, a second adversarial shelter care hearing took place. At that time, the court terminated the protective order and Tyner was allowed contact with the children, but only if the State, the children’s therapist, and Tyner’s therapist agreed. Subsequently, Harborview issued a sexual deviancy report indicating “inconclusive” results regarding sexual or physical abuse of the children. Harborview recommended therapy for the children and the Tyners, and supervised contact between the children and Tyner, in light of what it described as “poorly defined sexual boundaries.” Significantly, three adult females came forward during the investigation and alleged Tyner sexually abused them. On June 28, 1993, the dependency petition was dismissed by stipulation of the parties because the Tyners had entered into “voluntary service contracts” with the State. Ex. 19, 20. Pursuant to that dismissal, the children were to continue in therapy and the therapist was to supervise contact between Tyner and the children. Judge Charles Johnson, of the King County Superior Court, refused to find that the charges of sexual and physical abuse lodged against Tyner were “unsubstantial.” Ex. 45. The Tyner’s divorce became final in October 1993 and Tyner ultimately obtained joint custody of the children.
This history of adversarial proceedings indicates Tyner had repeated opportunities to claim removal of the children was unfounded; however, the courts involved found the circumstances of Tyner’s behavior sufficiently questionable to justify continued removal of the children and the continued supervised contact between Tyner and the children.
The majority opinion pays particular attention to Mix’s February 2, 1993 report transferring the case to another caseworker. Specifically, the majority notes Mix checked the box on the report indicating the charges against Tyner were “unfounded.”13 However, the majority fails to acknowledge that Mix also checked conflicting boxes on the form indicat*102ing the “[r]isk of CA/N [child abuse/neglect] continues; case transferred to ongoing CPS” and that the “Overall Level of Risk” was assessed as “Moderate.” Ex. 72. Mix believed Tyner presented a moderate risk of child abuse or neglect and required ongoing supervision. This conclusion does not square entirely with Mix’s checking of the “unfounded” box on the report. The report also referenced Tyner’s suicidal impulses and the removal of a loaded pistol from the home. Ex. 72. Thus, the factual basis for the majority’s implicit belief that CPS and/or Mix somehow misled the courts regarding the investigation of Tyner is not supported by the record here.
The majority reverses the Court of Appeals determination that the three adversarial proceedings, which led to a series of trial court orders, broke any causal connection between the State’s allegedly improper investigation and the children’s removal from Tyner’s care. Instead, the majority somehow discerns that only Mix controlled the flow of information to the trial court. Therefore, since Mix did not provide all the material information to the courts below, the State was liable for his negligent investigation and that of his associates. This determination defies the facts in this case. Tyner was represented in at least two adversarial proceedings that predated Mix’s February 2, 1993 opinion that the charges against Tyner were “unfounded.” Moreover, as noted above, this report was far from a “smoking gun.” In fact, the report recommended ongoing CPS supervision of Tyner’s children in light of his conduct. Finally, Tyner stipulated to dismissal of the dependency proceedings because he entered into voluntary service contracts with CPS.
In Bishop v. Miche, 137 Wn.2d 518, 532, 973 P.2d 465 (1999), we found the court’s involvement in decisions re*103garding not to revoke probation broke the chain of causation for purposes of proximate cause. Likewise, the intervention of multiple courts, in dissolution and dependency proceedings, excluding Tyner from contact with his children, broke the causal chain. The Court of Appeals was correct in this determination. It is difficult to imagine how we can reconcile the majority’s holding with the facts of this case or our holding in Bishop.
The majority’s construction of the State’s duty to investigate is inconsistent with statute and does untold damage to the ability of CPS to properly address child abuse in Washington State. Even if a general duty to child abusers exists, the majority’s treatment of proximate cause does not square with Bishop. I would affirm the Court of Appeals disposition of this case.
Guy, C.J., and Smith, J., concur with Talmadge, J.

 In any circumstance involving the potential dependency of a child, Washington courts have also indicated that in any conflict between the rights of a child and the rights of a parent, the interests of the child must be paramount. In re Welfare of Sego, 82 Wn.2d 736, 738, 513 P.2d 831 (1973); In re Dependency of K.R., 128 Wn.2d 129, 146, 904 P.2d 1132 (1995); In re Dependency of Ramquist, 52 Wn. App. 854, 862, 765 P.2d 30 (1988), review denied, 112 Wn.2d 1006 (1989).


 This case presents an excellent example of the difficulty of establishing the contour of the duty owed to a parent. Does a CPS caseworker have a duty to interview every character witness an alleged abuser suggests? Does a CPS caseworker owe a parent a duty to do all in his or her power to exonerate that parent from charges of abuse?


 To the extent the majority believes CPS breached any duty in this case by failing to interview Tyner’s witnesses, it is wrong. Tyner was able to call witnesses at the numerous shelter care hearings. 2 Report of Proceedings (Oct. 14,1996) at 80. In the dissolution-related adversarial proceeding and in one of the dependency-related adversarial proceedings, Tyner and his counsel had the ability to present any evidence they wanted. On two difference occasions, the court believed Tyner had physically or sexually abused his children. Nonetheless, the conditions for Tyner’s visitation were adjusted as expert evaluations were received.


 However, Tyner himself called several of these collateral witnesses at subsequent shelter care hearings. 2 Report of Proceedings (Oct. 14, 1996) at 80.


 “Unfounded,” as indicated on this CPS form, was a term of art. According to the CPS manual, “unfounded” means:
*102leased on the CPS investigation] there is reasonable cause for the social worker to believe that the allegations on the CPS referral are untrue and that sufficient evidence exists to reasonably conclude that the child has not been abused or neglected.
Ex. 1; 2 Report of Proceedings (Oct. 14, 1996) at 54.